NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0426n.06
                             Filed: June 22, 2006

                                            No. 05-1832

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

GEORGE GORGIUS,                                            )
                                                           )        ON APPEAL FROM THE
       Plaintiff-Appellant,                                )        UNITED STATES DISTRICT
                                                           )        COURT FOR THE EASTERN
v.                                                         )        DISTRICT OF MICHIGAN
                                                           )
UNITED STATES OF AMERICA; UNITED                           )            MEMORANDUM
STATES DEPARTMENT OF AGRICULTURE, Food                     )              OPINION
and Nutrition Service,                                     )
                                                           )
       Defendants-Appellees.                               )




BEFORE: MARTIN, NORRIS, and McKEAGUE, Circuit Judges.

       PER CURIAM. Plaintiff, George Gorgius, appeals from the Order of the district court

denying his motion to alter or amend its previous decision sustaining plaintiff’s permanent

disqualification from the federal food stamp program.

       Having carefully considered the record on appeal, the briefs of the parties, and the applicable

law, we are not persuaded that the district court abused its discretion or otherwise erred in denying

plaintiff’s motion.

       Because the reasoning which supports the denial of the motion has been articulated by the

district court, the issuance of a detailed written opinion by this court would be duplicative and serve

no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning

employed by that court in its Order dated May 27, 2005 and its Decision dated May 4, 2005.
No. 05-1832
Gorgius v. United States Dep’t of Agriculture,




                                                 -2-